Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-13-00361-CV

                           In the INTEREST OF S.B.W. and C.N.W.

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-PA-01354
                 Honorable Charles E. Montemayor, Associate Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s order of termination is
AFFIRMED.

       SIGNED September 11, 2013.


                                                  _____________________________
                                                  Luz Elena D. Chapa, Justice